Name: Commission Regulation (EU) NoÃ 748/2013 of 2Ã August 2013 amending Regulation (EU) NoÃ 513/2013 imposing a provisional anti-dumping duty on imports of crystalline silicon photovoltaic modules and key components (i.e. cells and wafers) originating in or consigned from the PeopleÃ¢ s Republic of China
 Type: Regulation
 Subject Matter: competition;  international trade;  trade;  soft energy;  Asia and Oceania;  iron, steel and other metal industries
 Date Published: nan

 3.8.2013 EN Official Journal of the European Union L 209/1 COMMISSION REGULATION (EU) No 748/2013 of 2 August 2013 amending Regulation (EU) No 513/2013 imposing a provisional anti-dumping duty on imports of crystalline silicon photovoltaic modules and key components (i.e. cells and wafers) originating in or consigned from the Peoples Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Articles 7, 8 and 9 thereof, After consulting the Advisory Committee, Whereas: (1) By Regulation (EU) No 513/2013 (2), the Commission imposed a provisional anti-dumping duty on imports into the Union of crystalline silicon photovoltaic modules and key components (i.e. cells and wafers) originating in or consigned from the Peoples Republic of China (PRC). (2) By Decision 2013/423/EU (3) the Commission accepted the undertaking offer from a group of cooperating exporting producers together with the China Chamber of Commerce for Import and Export of Machinery and Electronic Products (CCCME). (3) The acceptance of the undertaking requires technical amendments to Regulation (EU) No 513/2013, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 513/2013 is amended as follows: (1) A new heading J and a new recital 282 shall be inserted: J. CUSTOMS DECLARATION (282) Statistics of solar panels and their key components are frequently expressed either in number of pieces or Watt. However, there is no such supplementary unit for solar panels and their key components specified in the Combined Nomenclature laid down in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4). It is therefore necessary to provide that not only the weight in kg or tonnes but also the number of pieces or Watt for the imports of the product concerned must be entered in the declaration for release for free circulation. Pieces should be indicated for TARIC codes 3818001011 and 3818001019 and Watt shall be indicated for TARIC codes 8541409021, 8541409029, 8541409031 and 8541409039. (2) The table in Article 1 paragraph 2 (ii) shall be replaced by the following table: Company Duty Rate TARIC additional code Changzhou Trina Solar Energy Co. Ltd Trina Solar (Changzhou) Science & Technology Co. Ltd Changzhou Youze Technology Co. Ltd 51,5 % B791 Delsolar (Wujiang) Ltd 67,9 % B792 Jiangxi LDK Solar Hi-Tech Co. Ltd LDK Solar Hi-Tech (Nanchang) Co. Ltd LDK Solar Hi-Tech (Suzhou) Co. Ltd 55,9 % B793 LDK Solar Hi-Tech (Hefei) Co. Ltd 55,9 % B927 JingAo Solar Co. Ltd Shanghai JA Solar Technology Co. Ltd JA Solar Technology Yangzhou Co. Ltd Hefei JA Solar Technology Co. Ltd Shanghai JA Solar PV Technology Co. Ltd 58,7 % B794 Jinzhou Yangguang Energy Co. Ltd Jinzhou Huachang Photovoltaic Technology Co. Ltd Jinzhou Jinmao Photovoltaic Technology Co. Ltd Jinzhou Rixin Silicon Materials Co. Ltd Jinzhou Youhua Silicon Materials Co. Ltd 38,3 % B795 Wuxi Suntech Power Co. Ltd Suntech Power Co. Ltd Wuxi Sunshine Power Co. Ltd Luoyang Suntech Power Co. Ltd Zhenjiang Rietech New Energy Science Technology Co. Ltd Zhenjiang Ren De New Energy Science Technology Co. Ltd 48,6 % B796 Yingli Energy (China) Co. Ltd Baoding Tianwei Yingli New Energy Resources Co. Ltd Hainan Yingli New Energy Resources Co. Ltd Hengshui Yingli New Energy Resources Co. Ltd Tianjin Yingli New Energy Resources Co. Ltd Lixian Yingli New Energy Resources Co. Ltd Baoding Jiasheng Photovoltaic Technology Co. Ltd Beijing Tianneng Yingli New Energy Resources Co. Ltd Yingli Energy (Beijing) Co. Ltd 37,3 % B797 Companies listed in Annex I 47,6 % All other companies 67,9 % B999 (3) The following Articles shall be inserted and Article 4 shall be renumbered to Article 8: Article 4 Where a declaration for release for free circulation is presented in respect of imports of those solar panels and key components which are currently falling within TARIC codes 3818001011, 3818001019, 8541409021, 8541409029, 8541409031 and 8541409039, those TARIC codes shall be entered in the relevant field of that declaration. Member States shall, on a monthly basis, inform the Commission of the number of pieces imported under TARIC codes 3818001011 and 3818001019 and the number of Watt for TARIC codes 8541409021, 8541409029, 8541409031 and 8541409039, and of their origin. Article 5 Where a declaration for release for free circulation is presented in respect of the products mentioned under Articles 1 and 4, the number of pieces under TARIC codes 3818001011 and 3818001019 and the number of Watt under TARIC codes 8541409021, 8541409029, 8541409031 and 8541409039 of the products imported shall be entered in the relevant field of that declaration. Article 6 1. Imports declared for release into free circulation for products currently falling within CN code ex 3818 00 10 (TARIC codes 3818001011 and 3818001019), CN code ex 8541 40 90 (TARIC codes 8541409021, 8541409029, 8541409031 and 8541409039) which are invoiced by companies from which undertakings are accepted by the Commission and whose names are listed in the Annex of Decision 2013/423/EU, shall be exempt from the anti-dumping duty imposed by Article 1, on condition that: (a) a company listed in the Annex of Decision 2013/423/EU manufactured, shipped and invoiced directly the products referred to above or via its related company also listed in the Annex of Decision 2013/423/EU either to their related companies in the Union acting as an importer and clearing the goods for free circulation in the Union or to the first independent customer acting as an importer and clearing the goods for free circulation in the Union; and (b) such imports are accompanied by an undertaking invoice which is a commercial invoice containing at least the elements and the declaration stipulated in Annex II of this Regulation; and (c) such imports are accompanied by an Export Undertaking Certificate according to Annex III of this Regulation; and (d) the goods declared and presented to customs correspond precisely to the description on the undertaking invoice. 2. A customs debt shall be incurred at the time of acceptance of the declaration for release into free circulation: (a) whenever it is established, in respect of imports described in paragraph 1, that one or more of the conditions listed in that paragraph are not fulfilled; or (b) when the Commission withdraws its acceptance of the undertaking pursuant to Article 8(9) of Regulation (EC) No 1225/2009 in a Regulation or Decision which refers to particular transactions and declares the relevant undertaking invoices as invalid. Article 7 The companies from which undertakings are accepted by the Commission and whose names are listed in the Annex of Decision 2013/423/EU and subject to certain conditions specified therein, will also issue an invoice for transactions which are not exempted from the anti-dumping duties. This invoice is a commercial invoice containing at least the elements stipulated in Annex IV of this Regulation. (4) The Annex shall be replaced and renamed as Annex I and Annexes II-IV are inserted as follows: ANNEX I Cooperating Chinese exporting producers not sampled: Name of the Company TARIC additional code Jiangsu Aide Solar Energy Technology Co. Ltd B798 Alternative Energy (AE) Solar Co. Ltd B799 Anhui Chaoqun Power Co. Ltd B800 Anhui Schutten Solar Energy Co. Ltd Quanjiao Jingkun Trade Co. Ltd B801 Anji DaSol Solar Energy Science & Technology Co. Ltd B802 Arhui Titan PV Co. Ltd B803 Xian SunOasis (Prime) Company Limited TBEA SOLAR CO. LTD XINJIANG SANGO SOLAR EQUIPMENT B804 CSI Solar Power (China) Inc. Canadian Solar Manufacturing (Changshu) Inc. Canadian Solar Manufacturing (Luoyang) Inc. CSI Cells Co. Ltd B805 Changzhou NESL Solartech Co. Ltd B806 Changzhou Shangyou Lianyi Electronic Co. Ltd B807 CHINALAND SOLAR ENERGY CO. LTD B808 China Sunergy (Nanjing) Co. Ltd CEEG Nanjing Renewable Energy Co. Ltd CEEG (Shanghai) Solar Science Technology Co. Ltd China Sunergy (Yangzhou) Co. Ltd China Sunergy (Shanghai) Co. Ltd B809 Chint Solar (Zhejiang) Co. Ltd B810 ChangZhou EGing Photovoltaic Technology Co. Ltd B811 CIXI CITY RIXING ELECTRONICS CO. LTD. ANHUI RINENG ZHONGTIAN SEMICONDUCTOR DEVELOPMENT CO. LTD. HUOSHAN KEBO ENERGY & TECHNOLOGY CO. LTD. B812 CNPV Dongying Solar Power Co. Ltd B813 CSG PVtech Co. Ltd B814 DCWATT POWER Co. Ltd B815 Dongfang Electric (Yixing) MAGI Solar Power Technology Co. Ltd B816 EOPLLY New Energy Technology Co. Ltd B817 Era Solar Co. Ltd B818 ET Solar Industry Limited ET Energy Co. Ltd B819 Dotec Electric Co. Ltd B928 GD Solar Co. Ltd B820 Greenway Solar-Tech (Shanghai) Co. Ltd B821 Guodian Jintech Solar Energy Co. Ltd B822 GS PV Holdings Group B823 Hangzhou Bluesun Solar Energy Technology Co. Ltd B824 Hangzhou Zhejiang University Sunny Energy Science and Technology Co. Ltd Zhejiang Jinbest Energy Science and Technology Co. Ltd B825 Hanwha SolarOne (Qidong) Co. Ltd B826 Hanwha SolarOne Co. Ltd B829 Hengdian Group DMEGC Magnetics Co. Ltd B827 HENGJI PV-TECH ENERGY CO. LTD. B828 Himin Clean Energy Holdings Co. Ltd B829 Jetion Solar (China) Co. Ltd B830 Jiangsu Green Power PV Co. Ltd B831 Jiangsu Hosun Solar Power Co. Ltd B832 Jiangsu Jiasheng Photovoltaic Technology Co. Ltd B833 Jiangsu Runda PV Co. Ltd B834 Jiangsu Sainty Photovoltaic Systems Co. Ltd Jiangsu Sainty Machinery Imp. And Exp. Corp. Ltd B835 Jiangsu Seraphim Solar System Co. Ltd B836 Jiangsu Shunfeng Photovoltaic Technology Co. Ltd Changzhou Shunfeng Photovoltaic Materials Co. Ltd Jiangsu Shunfeng Photovoltaic Electronic Power Co. Ltd B837 Jiangsu Sinski PV Co. Ltd B838 Jiangsu Sunlink PV Technology Co. Ltd B839 Jiangsu Zhongchao Solar Technology Co. Ltd B840 Jiangxi Risun Solar Energy Co. Ltd B841 Jiangyin Hareon Power Co. Ltd Hareon Solar Technology Co. Ltd Taicang Hareon Solar Energy Co. Ltd B842 Jiangyin Shine Science and Technology Co. Ltd B843 Jinggong P-D Shaoxing Solar Energy Tech Co. Ltd B844 Jinko Solar Co. Ltd Jinko Solar Import and Export Co. Ltd ZHEJIANG JINKO SOLAR CO. LTD ZHEJIANG JINKO SOLAR TRADING CO. LTD B845 Juli New Energy Co. Ltd B846 Jumao Photonic (Xiamen) Co. Ltd B847 King-PV Technology Co. Ltd B848 Kinve Solar Power Co. Ltd (Maanshan) B849 Konca Solar Cell Co. Ltd Suzhou GCL Photovoltaic Technology Co. Ltd Jiangsu GCL Silicon Material Technology Development Co. Ltd B850 Jiangsu Zhongneng Polysilicon Technology Development Co. Ltd GCL-Poly (Suzhou) Energy Limited GCL-Poly Solar Power System Integration (Taicang) Co. Ltd GCL SOLAR POWER (SUZHOU) LIMITED GCL Solar System (Suzhou) Limited Lightway Green New Energy Co. Ltd Lightway Green New Energy (Zhuozhou) Co. Ltd B851 Motech (Suzhou) Renewable Energy Co. Ltd B852 Nanjing Daqo New Energy Co. Ltd B853 NICE SUN PV CO. LTD LEVO SOLAR TECHNOLOGY CO. LTD B854 Ningbo Best Solar Energy Technology Co. Ltd B855 Ningbo Huashun Solar Energy Technology Co. Ltd B856 Ningbo Jinshi Solar Electrical Science & Technology Co. Ltd B857 Ningbo Komaes Solar Technology Co. Ltd B858 Ningbo Osda Solar Co. Ltd B859 Ningbo Qixin Solar Electrical Appliance Co. Ltd B860 Ningbo South New Energy Technology Co. Ltd B861 Ningbo Sunbe Electric Ind Co. Ltd B862 Ningbo Ulica Solar Science & Technology Co. Ltd B863 Perfectenergy (Shanghai) Co. Ltd B864 Perlight Solar Co. Ltd B865 Phono Solar Technology Co. Ltd Sumec Hardware & Tools Co. Ltd B866 Qingdao Jiao Yang Lamping Co. Ltd B867 RISEN ENERGY CO. LTD B868 SHANDONG LINUO PHOTOVOLTAIC HI-TECH CO. LTD B869 SHANGHAI ALEX SOLAR ENERGY SCIENCE & TECHNOLOGY CO. LTD SHANGHAI ALEX NEW ENERGY CO. LTD B870 Shanghai BYD Co. Ltd BYD(Shangluo)Industrial Co.Ltd B871 Shanghai Chaori Solar Energy Science & Technology Co. Ltd Shanghai Chaori International Trading Co. Ltd B872 Shanghai Propsolar New Energy Co. Ltd Propsolar (Zhejiang) New Energy Technology Co. Ltd B873 SHANGHAI SHANGHONG ENERGY TECHNOLOGY CO. LTD B874 SHANGHAI SOLAR ENERGY S&T CO. LTD Shanghai Shenzhou New Energy Development Co. Ltd Lianyungang Shenzhou New Energy Co. Ltd B875 Shanghai ST-Solar Co. Ltd Jiangsu ST-Solar Co. Ltd B876 Shanghai Topsolar Green Energy Co. Ltd B877 Shenzhen Sacred Industry Co. Ltd B878 Shenzhen Sungold Solar Co. Ltd B879 Shenzhen Topray Solar Co. Ltd Shanxi Topray Solar Co. Ltd Leshan Topray Cell Co. Ltd B880 Sopray Energy Co. Ltd Shanghai Sopray New Energy Co. Ltd B881 SUN EARTH SOLAR POWER CO. LTD. NINGBO SUN EARTH SOLAR POWER CO. LTD. Ningbo Sun Earth Solar Energy Co. Ltd B882 SUZHOU SHENGLONG PV-TECH CO. LTD B883 TDG Holding Co. Ltd B884 Tianwei New Energy Holdings Co. Ltd Tianwei New Energy (Chengdu) PV Module Co. Ltd B885 Wenzhou Jingri Electrical and Mechanical Co. Ltd B886 Winsun New Energy Co. Ltd B887 Worldwide Energy and Manufacturing USA Co. Ltd B888 Wuhu Zhongfu PV Co. Ltd B889 Wuxi Saijing Solar Co. Ltd B890 Wuxi Shangpin Solar Energy Science and Technology Co. Ltd B891 Wuxi Solar Innova PV Co. Ltd B892 Wuxi Taichang Electronic Co. Ltd Wuxi Machinery & Equipment Import & Export Co. Ltd Wuxi Taichen Machinery & Equipment Co. Ltd B893 Wuxi UT Solar Technology Co. Ltd B894 Xiamen Sona Energy Co. Ltd B895 Xian Huanghe Photovoltaic Technology Co. Ltd State-run Huanghe Machine-Building Factory Import and Export Corporation Shanghai Huanghe Fengjia Photovoltaic Technology Co. Ltd B896 Xian LONGi Silicon Materials Corp. Wuxi LONGi Silicon Materials Co. Ltd B897 Years Solar Co. Ltd B898 Yuhuan BLD Solar Technology Co. Ltd Zhejiang BLD Solar Technology Co. Ltd B899 Yuhuan Sinosola Science & Technology Co. Ltd B900 Yunnan Tianda Photovoltaic Co. Ltd B901 Zhangjiagang City SEG PV Co. Ltd B902 Zhejiang Fengsheng Electrical Co. Ltd B903 Zhejiang Global Photovoltaic Technology Co. Ltd B904 Zhejiang Heda Solar Technology Co. Ltd B905 Zhejiang Jiutai New Energy Co. Ltd Zhejiang Topoint Photovoltaic Co. Ltd B906 Zhejiang Yutai Photovoltaic Material Co. Ltd B930 Zhejiang Kingdom Solar Energy Technic Co. Ltd B907 Zhejiang Koly Energy Co. Ltd B908 Zhejiang Longbai Photovoltaic Tech Co. Ltd B909 Zhejiang Mega Solar Energy Co. Ltd B910 Zhejiang Shuqimeng Photovoltaic Technology Co. Ltd B911 Zhejiang Shinew Photoeletronic Technology Co. Ltd B912 Zhejiang SOCO Technology Co. Ltd B913 Zhejiang Sunflower Light Energy Science & Technology Limited Liability Company Zhejiang Yauchong Light Energy Science & Technology Co. Ltd B914 Zhejiang Sunrupu New Energy Co. Ltd B915 Zhejiang Tianming Solar Technology Co. Ltd B916 Zhejiang Trunsun Solar Co. Ltd Zhejiang Beyondsun PV Co. Ltd B917 Zhejiang Wanxiang Solar Co. Ltd B918 Zhejiang Xiongtai Photovoltaic Technology Co. Ltd B919 ZHEJIANG YUANZHONG SOLAR CO. LTD B920 RENESOLA ZHEJIANG LTD RENESOLA JIANGSU LTD B921 Zhongli Talesun Solar Co. Ltd B922 ZNSHINE PV-TECH CO. LTD B923 Zytech Engineering Technology Co. Ltd B924 ANNEX II The following elements shall be indicated in the Commercial Invoice accompanying the Companys sales to the European Union of goods which are subject to the Undertaking: 1. The heading COMMERCIAL INVOICE ACCOMPANYING GOODS SUBJECT TO AN UNDERTAKING. 2. The name of the Company issuing the Commercial Invoice. 3. The Commercial Invoice number. 4. The date of issue of the Commercial Invoice. 5. The TARIC additional code under which the goods on the invoice are to be customs-cleared at the European Union frontier. 6. The exact plain language description of the goods and:  the product code number (PCN),  technical specifications of the PCN,  the company product code number (CPC),  CN code,  quantity (to be given in units expressed in Watt for modules and cells or pieces for wafers), 7. The description of the terms of the sale, including:  price per unit (Watt for modules and cells or pieces for wafers),  the applicable payment terms,  the applicable delivery terms,  total discounts and rebates. 8. Name of the Company acting as an importer to which the invoice is issued directly by the Company. 9. The name of the official of the Company that has issued the Commercial Invoice and the following signed declaration: I, the undersigned, certify that the sale for direct export to the European Union of the goods covered by this invoice is being made within the scope and under the terms of the Undertaking offered by [COMPANY], and accepted by the European Commission through Decision 2013/423/EU. I declare that the information provided on this invoice is complete and correct. ANNEX III EXPORT UNDERTAKING CERTIFICATE The following elements shall be indicated in the Export Undertaking Certificate to be issued by CCCME for each Commercial Invoice accompanying the Companys sales to the European Union of goods which are subject to the Undertaking: 1. The name, address, fax and telephone number of the China Chamber of Commerce for Import & Export of Machinery & Electronic Products (CCCME). 2. The name of the company mentioned in the Annex of Decision 2013/423/EU issuing the Commercial Invoice. 3. The Commercial Invoice number. 4. The date of issue of the Commercial Invoice. 5. The TARIC additional code under which the goods on the invoice are to be customs cleared at the European Union frontier. 6. The exact description of the goods, including:  the product code number (PCN),  the technical specification of the goods, the company product code number (CPC) (if applicable),  CN code, 7. The precise quantity in units exported expressed in Watt (for modules and cells or pieces (for wafers). 8. The number and expiry date (three months after issuance) of the certificate. 9. The name of the official of CCCME that has issued the certificate and the following signed declaration: I, the undersigned, certify that this certificate is given for direct exports to the European Union of the goods covered by the Commercial Invoice accompanying sales made subject to the undertaking and that the certificate is issued within the scope and under the terms of the undertaking offered by [company] and accepted by the European Commission through Decision 2013/423/EU. I declare that the information provided in this certificate is correct and that the quantity covered by this certificate is not exceeding the threshold of the undertaking. 10. Date. 11. The signature and seal of CCCME. ANNEX IV The following elements shall be indicated in the Commercial Invoice accompanying the Companys sales to the European Union of goods which are subject to the anti-dumping duties: 1. The heading COMMERCIAL INVOICE ACCOMPANYING GOODS SUBJECT TO ANTI-DUMPING DUTIES. 2. The name of the Company issuing the Commercial Invoice. 3. The Commercial Invoice number. 4. The date of issue of the Commercial Invoice. 5. The TARIC additional code under which the goods on the invoice are to be customs-cleared at the European Union frontier. 6. The exact plain language description of the goods and:  the product code number (PCN),  technical specifications of the PCN,  the company product code number (CPC),  CN code,  quantity (to be given in units expressed in Watt for modules and cells) or pieces for wafers). 7. The description of the terms of the sale, including:  price per unit (Watt for modules and cells or pieces for wafers),  the applicable payment terms,  the applicable delivery terms,  total discounts and rebates. 8. The name and signature of the official of the Company that has issued the Commercial Invoice. Article 2 This Regulation shall enter into force on 6 August 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 152, 5.6.2013, p. 5. (3) See page 26 of this Official Journal (4) OJ L 256, 7.9.1987, p. 1.